Citation Nr: 0215729	
Decision Date: 11/05/02    Archive Date: 11/14/02

DOCKET NO.  97-13 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for a joint abnormality 
of the right shoulder, to include arthritis, bursitis, and 
tendonitis.

2.  Entitlement to service connection for a retained metallic 
fragment of the soft tissue of the right shoulder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from October 1944 to 
April 1946, and from August 1948 to August 1953. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of February 1997 of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Atlanta, Georgia.  The veteran has relocated since that 
decision and the claim has been processed by the St. 
Petersburg, Florida, RO. 

In August 2000, a Board hearing was held in St. Petersburg, 
Florida, before the undersigned.  A transcript of the hearing 
is of record.  Following that hearing, the Board remanded the 
claim to the RO for the purpose of obtaining additional 
information.  The claim has since been returned to the Board 
for review.


FINDINGS OF FACT

1.  All reasonable efforts to secure and develop the evidence 
that is necessary for an equitable disposition of the matter 
on appeal have been accomplished.  

2.  The veteran's service medical records are negative for 
findings of or treatment for a joint injury to the right 
shoulder.

3.  Nearly forty-plus years after the veteran's release from 
active service, the veteran claimed that his current right 
shoulder disability was due to or caused by wound incurred in 
service.

4.  Positive medical evidence etiologically linking the 
veteran's current right shoulder disability, to include 
arthritis, bursitis, and tendonitis, but not a metallic 
foreign body, with his military service has not been 
presented.

5.  Evidence has been presented that supports the veteran's 
claim that he has a metallic foreign body in the soft tissue 
of the right shoulder that was incurred while he was on 
active duty.


CONCLUSIONS OF LAW

1.  A right shoulder disability, to include arthritis, 
tendonitis, and bursitis of the joint, was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
Supp. 2001); 38 C.F.R. §§ 3.303 (2002).

2.  A right shoulder disability, to include a retained 
metallic foreign body of the soft tissue of the shoulder, was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
Supp. 2001); 38 C.F.R. §§ 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).  The 
VCAA provided that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A(f) (West Supp. 
2002)

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001).  
These regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by the VA as 
of that date, with the exception of the amendments to 38 
C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and § 
3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

With respect to the veteran's claim, VA's duties have been 
fulfilled to the extent possible.  VA must notify the veteran 
of evidence and information necessary to substantiate his 
claim and inform him whether he or VA bears the burden of 
producing or obtaining that evidence of information.  38 
U.S.C.A. § 5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran was notified of the information necessary to 
substantiate his claim by means of the discussions in the 
February 1997 rating decision, the March 1997 statement of 
the case, the supplemental statements of the case of October 
1998 and May 2002, and the January 2001 Board 
Decision/Remand.  He was specifically told that there was no 
medical evidence linking his current shoulder disorder with 
his claimed inservice injury.  The RO also notified him of 
the type of evidence needed in support of his claim, such as 
medical records showing treatment for the disability since he 
was released from the US Army.  Specific evidence, including 
a VA medical examination, was requested via the Board remand 
and also through an RO-generated VCAA letter dated February 
2001. 

VA informed the veteran of which information and evidence he 
was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf.  A copy of the Board's 
January 2001 remand was sent to the veteran and in a letter 
dated February 2001 the RO further discussed his claim.  It 
specifically requested that he provide the names and 
addresses of medical facilities/doctors where he had received 
treatment and solicited releases to obtain his private 
records.  The RO also informed him that it would request 
these records, but that it was his responsibility to ensure 
that the RO received the records.  Additionally, the RO told 
the veteran that he needed to provide medical evidence 
showing an etiological link between his current shoulder 
disability and his military service.  Therefore, VA has 
adequately notified the veteran of the evidence it would 
obtain and of the evidence that was necessary for him to 
produce.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 38 C.F.R. § 
3.159(c), (d) (2002).  Here, the RO obtained the veteran's 
available VA medical treatment records. 

The requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in the first instance.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

The veteran has requested service connection for a right 
shoulder disability.  He maintains that during his second 
period of active duty, he was struck by a metallic fragment 
in the shoulder.  He contends that while he was welding, two 
other soldiers were hammering on metal and that a piece of 
the metal broke off and went through his clothing and into 
the soft muscle tissue of his right shoulder.  He further 
avers that he was taken to an Army medical facility where he 
was told that taking out the metallic fragment would be more 
harmful than good, and thus, the fragment was not removed.  
It is now contended by the veteran that he suffers from pain 
and discomfort in his right shoulder as a result of this 
incident.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(2002).  Service connection may also be granted for 
disability resulting from disease or injury incurred in or 
aggravated while performing active duty for training or 
injury incurred or aggravated while performing inactive duty 
training.  38 U.S.C.A. § 101(24), 106, 1110, 1131 (West 
1991).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2002).  Service connection may be also granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

Additionally, the Court has held that generally, to prove 
service connection, a claimant must submit: 

(1)  medical evidence of a current 
disability, 
(2)  medical evidence, or in certain 
circumstances lay testimony, of in-
service incurrence or aggravation of an 
injury or disease, and 
(3)  medical evidence of a nexus between 
the current disability and the in-service 
disease or injury. 

See Pond v. West, 12 Vet. App. 341, 346 (1999).

The Board concedes that the veteran now suffers from a 
disability of the shoulder.  It further recognizes the fact 
that there is a metallic fragment in the muscle tissue of the 
right shoulder.  

In conjunction with the veteran's claim before the Board, he 
underwent an orthopaedic examination in October 2001.  When 
the examination was completed, the examiner wrote:

He is then previously diagnosed with 
bicipital tendonitis and bursitis.  X-
rays have demonstrated a 5-6 mm metallic 
fragment in the area of the right 
shoulder, but no evidence of arthritis in 
the joint.  One x-ray indicated some mild 
arthritis in the AC joint which is at 
considerable distance from this point of 
entrance.

DIAGNOSES:
1.  Remote metal fragment entrance in the 
soft tissues of the right shoulder.
2.  Recurrent pain, right shoulder 
without an evidence of significant 
arthritis.

COMMENT:  The previous treatment for 
bursitis and tendonitis, I feel, is in 
area of metal fragment tissue unrelated 
to the injury during the service.  The 
current complaint cannot be ruled as a 
source of this pain, but it seems there 
is no serious problems at this time with 
arthritis or tendonitis accounting for 
this pain.

Thus, in essence, the examiner, depending on the statements 
made by the veteran to him about the injury, concluded that 
the veteran was suffering from pain in the right shoulder.  
However, the doctor did not conclusively attribute the pain 
to the injury described by the veteran.  He did admit that a 
metallic fragment imbedded in the soft tissue of the right 
shoulder.

A review of the veteran's service medical records for both 
periods of service fails to reveal any type of treatment for 
an actual injury to the right shoulder joint.  The 
examination that was accomplished when the veteran was 
released from his second period of service does not show 
findings indicative of a right shoulder injury.  After the 
veteran was released from the US Army in 1953, he applied for 
VA compensation benefits.  Although the veteran has reported 
that he had to undergo medical treatment for the wound (the 
metallic fragment), he failed to mention this treatment and 
the injury itself.  The veteran did not bring-up the right 
shoulder wound until 1997 - over 44 years after his discharge 
from service. 

Besides the medical evidence discussed above, the Board is 
left with the assertions made by the veteran.  The Board 
finds that the veteran's testimony and written statements 
credible with respect to the metallic foreign body.  However, 
with respect to the statements made concerning bursitis, 
tendonitis, and arthritis of the right shoulder, which were 
made in good faith, the veteran is not a doctor or medically 
trained, and he is not competent to etiologically link 
bursitis, tendonitis, and arthritis of the right shoulder 
with an undocumented injury which may, or may not, have 
occurred over 48 years ago.  See Edenfield v. Brown, 8 Vet. 
App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  For 
the reasons and bases provided above, the evidence in this 
case preponderates against the claim for service connection 
for a disability of the right shoulder joint, to include 
tendonitis, bursitis, and arthritis.  The medical evidence 
just does not etiologically link those disorders with the 
veteran's military service or with even the metallic fragment 
imbedded in the right shoulder soft tissues.  The evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit of the doubt rule.  The veteran's 
claim with regard to this issue is thus denied.

With respect to the issue of entitlement to service 
connection for a metallic fragment of the right shoulder soft 
tissue, the Board finds that the evidence is in equipoise.  
That is, the veteran has given credible testimony concerning 
how a metallic fragment came to be imbedded in his right 
shoulder even though there is no contemporaneous medical 
evidence showing treatment for the wound.  Moreover, there is 
x-ray evidence showing said metallic fragment.  Because the 
evidence is in equipoise, and since the appellant is afforded 
the benefit-of-the- doubt, the Board concludes that the 
veteran incurred his wound while in service.  Hence, service 
connection for a retained metallic foreign body of the soft 
tissue of the right shoulder is granted.  



ORDER

Entitlement to service connection for a joint abnormality of 
the right shoulder, to include arthritis, bursitis, and 
tendonitis, is denied.

Entitlement to service connection for a retained metallic 
fragment of the soft tissue of the right shoulder is granted.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 


